Dissenting Opinion.
Poché, J.
I respectfully dissent from that part of the opinion of the majority 'which recognizes the autlioiity of Judge Young, to try and determine this case, after nine months liad elapsed since the date of the recusation of Judge Drew.
According to the,plain and unambiguous language of sec. 5 of Act No. 40 of 1880, the judge to whom a recused case has been referred, is stripped of all power in the premises except to order the transfer of the case to the nearest parish of an adjoining district the judge of whom is competent to try the cause.
The language is peremptory, and was intended to be mandatory; the act reads that if the cause referred to him has not been tried within nine months, “ it shall be the duty of the district judge to order the transfer of the such cause,” etc., (italics are mine.)
Nothing in the section or in the whole act justifies the argument that an application from either of the parties to the cause is necessary to put the power or duty of the judge to order the transfer in motion. As soon as the nine months have elapsed the judge becomes functus officio for all purposes for the trial and disposition of the cause, in which he can render no valid judgment.
But in this case a formal objection was made to the j udge’s authority to try the cause, and all acts-of his in the premises after such protest should be treated as absolutely null and void, save and except the order of transfer which he should have made.
Such is the clear inference to be drawn from the decision of this Court in the case of Fontelieu, 37 Ann. 392.
When plaintiff’s protest was presented it became the duty of the judge to order the transfer of the cause to the nearest parish of an adjoining district, the judge of which was competent to try the cause, and we must take judicial cognizance of the fact that the parish of Webster is surrounded by three such districts.
It is no answer to the positive mandate of the law to argue that, as plaintiffs went to trial without insisting on a trial of their protest or exception, they had abandoned or waived it. Consent cannot invest an incompetent judge with legal authority or capacity.
Dnder these views, I take no part in the decree.
Mr. Justice Todd concurs in this opinion.